                                                                                             Arent Fox LLP / Attorneys at Law
                                                             Boston / Los Angeles / New York / San Francisco / Washington, DC




     June 14, 2019                                                                      Dustin F. Hecker
                                                                                        Partner
                                                                                        617.973.6131 DIRECT
     VIA ECF                                                                            617.367.2315 FAX
                                                                                        dustin.hecker@arentfox.com
     Hon. Roslynn R. Mauskopf
     United States District Court                                                       Reference Number
     Eastern District of New York                                                       321319.00004
     225 Cadman Plaza East
     Brooklyn, NY 11201

     Re:     Otter Products, LLC et al. v. Blue Point Solutions NY LLC et al., Case No. 18-cv-05969
             (RRM) (GRB)

     Dear Judge Mauskopf:

     I write on behalf of Defendants/Counterclaim Plaintiffs Blue Point Solutions NY LLC (“Blue
     Point”) and Matkal LLC (“Matkal” and collectively “Defendants”). On May 23, 2019 Plaintiff
     Otter Products, LLC (“Otter”) filed a letter motion requesting a pre-motion conference regarding
     its proposed motion to dismiss. (“Otter Letter Motion”) (ECF No. 38). Your Honor granted
     Defendants until June 7, 2019 to respond to the Otter Letter Motion and then extended Defendants’
     time to respond to June 14, 2019 in order for the parties to finalize a proposed settlement.

     The parties have exchanged and expect to sign today a comprehensive settlement agreement and
     expect to file a stipulation of dismissal next week discontinuing this action. Accordingly,
     Defendants respectfully suggest that Otter’s Letter Motion is moot and because of the settlement,
     Defendants will not be submitting their opposition to the Otter Letter Motion today.

     Thank you for your consideration in this matter.



     Sincerely,

     /s/Dustin F. Hecker
     Dustin F. Hecker




Smart In
Your World                                  The Prudential Tower / 800 Boylston Street / Boston, MA 02199-8004 / arentfox.com
